J-S13025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.E.R.L, A             :   IN THE SUPERIOR COURT OF
    MINOR                                      :         PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: D.E.L., FATHER                  :       No. 54 MDA 2022

               Appeal from the Order Entered December 14, 2021
                In the Court of Common Pleas of Franklin County
                   Juvenile Division at No(s): 28-Adopt-2020,
                            CP-28-DP-0000074-2018


    IN RE: ADOPTION OF: A.E.R.L, A             :   IN THE SUPERIOR COURT OF
    MINOR                                      :         PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: D.E.L., FATHER                  :       No. 55 MDA 2022

               Appeal from the Order Entered December 14, 2021
                In the Court of Common Pleas of Franklin County
                    Orphans’ Court at No(s): 28-Adopt-2020

BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                                   FILED JULY 29, 2022

        Appellant, D.E.L. (“Father”) appeals from the orders entered in the

Franklin County Court of Common Pleas, Orphans’ Court, which granted the

petition of Franklin County Children and Youth Services (“CYS”) for involuntary


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S13025-22


termination of Father’s parental rights to his minor child, A.E.R.L. (“Child”),

and changed the permanency goal to adoption. We affirm.

      The Orphans’ Court set forth the relevant facts and procedural history

of this case as follows:

         [Child] is a Caucasian female child who is three (3) years
         old, having been born [in] 2018 in Chambersburg, Franklin
         County, Pennsylvania.

                                  *    *    *

         The natural mother of [Child] is [D.N.L.] [(“Mother”)]…

         The natural father of [Child.] is [D.E.L.]…

         [Mother] and [Father] [(collectively “Parents”)] have been
         married since May 5, 2019.

         On October 1, 2018, [CYS] received a referral from hospital
         staff that [Mother] had given birth to [Child]. This reporting
         source expressed concern regarding [Parents’] ability to
         provide basic care such as diapering, swaddling, and
         nursing.

         On October 1, 2018, [CYS] assessed [Mother’s] ability to
         care for a newborn child.        [CYS] observed [Mother]
         unsuccessfully feed [Child]. [Mother] was unable to change
         a diaper, pick up [Child], unwrap her from a blanket, or care
         for her without assistance.

         On October 1, 2018, upon [Child’s] discharge from the
         hospital, the [c]ourt issued an Order for Emergency
         Protective Custody, granting temporary legal and physical
         custody to [CYS] and placing [Child] in foster care…

         On October 4, 2018, [CYS] referred [Parents] to Alternative
         Behavioral Consultants (hereinafter “ABC”) for a joint
         parental fitness assessment. [CYS] also referred [Parents]
         to ABC for Guided Visitation, an intensive form of visitation
         in which a case worker supervises and provides prompts to
         ensure safety and appropriate communication between

                                      -2-
J-S13025-22


       parents and children.

       On October 15, 2018, the [c]ourt adjudicated [Child] a
       dependent child, placing her in the legal and physical
       custody of [CYS] and maintaining her in foster care.

       As a result of [Child’s] adjudication of dependency,
       [Parents] were ordered to complete the above-mentioned
       parental fitness assessment and follow recommendations,
       obtain/maintain housing and financial stability sufficient to
       meet the child’s needs, and participate in frequent and
       consistent visitation with the child to build/maintain the
       parent/child relationship.

       [Parents] participated in the parental fitness assessment
       through ABC. ABC provided a written report dated October
       23, 2018, with the results and recommendations arising
       from the assessment.

       [Parents’] parental fitness assessment identified parenting
       deficits in basic parenting skills necessary to parent an
       infant. As a result, [Parents] were recommended for and
       accordingly ordered to complete additional services….

       As a result of the parental fitness assessment, [Parents]
       were also recommended to participate in parenting skills
       training services.

       Initially, [Parents] were recommended to participate
       together in the Training for Improved Parenting Skills
       Program (hereinafter “TIPS”) to gain parenting knowledge
       while continuing Guided Visitation to see if basic knowledge
       could be retained and transferred into practical skills.

       [Parents] began participating in Guided Visitation through
       ABC on or about October 10, 2018.         While [Parents]
       continued participating in Guided Visitation, ABC
       [implemented] the TIPS education program from November
       2018 through December 27, 2018.

       At the conclusion of the TIPS program, and with agreement
       of all parties, ABC recommended [Parents] to transition to
       the intensive, hands-on SKILLS parenting education
       program.

                                   -3-
J-S13025-22



       SKILLS began on February 25, 2019 and consisted of 90
       sessions, totaling approximately 376 hours of intensive,
       hands-on parenting support provided by ABC.

       Although [Parents] attended each of 90 SKILLS sessions,
       they were unable to successfully complete the program
       objectives.

       [Parents] continued to struggle with identifying [Child’s]
       needs and safety concerns increased with [Child’s] stages of
       development. Both parents struggled with retaining and
       transferring basic skills to each new developmental stage,
       including the ability to properly feed and dress [Child].

       After the completion of SKILLS, ABC recommended that
       SKILLS be discontinued due to [Parents’] need for
       continuous, intensive daily assistance to care for [Child] and
       assure her safety throughout her various ages and stages
       of development.

       Following their discharge from SKILLS, [Parents] requested
       that [CYS] offer parenting skills training services through
       Central Pennsylvania Family Support Services (hereinafter
       “Central PA”).

       [Parents] participated in Guided Visitation through ABC
       following the cessation of SKILLS in August 2019 until
       Central PA began services on January 6, 2020.

       Central PA provided services from January 6. 2020 through
       approximately February 6, 2020, and declined to offer
       further services due to [Parents’] resistance to instruction
       and prompting, lack of progress, and need for full-time
       resources to assist them in providing care to [Child].

       On August 7, 2020, [CYS] filed a Petition for Involuntary
       Termination of Parental Rights against [Parents].

       The [c]ourt held a hearing on the above-mentioned
       [p]etition on September 22, 2020. At the conclusion of the
       hearing, the [c]ourt denied the Petition finding the evidence
       insufficient to support termination of [Parents’] rights.


                                   -4-
J-S13025-22


         From February 2020 through April 5, 2021, [Parents]
         participated in basic supervised visitation through the
         Children’s Aid Society.

         On or around October 2020, [CYS] referred [Parents] to
         Bruce Kelly, MA, CCJP, CCDP, Diplomate, PA Licensed
         Psychologist, for an assessment to measure their cognitive
         abilities and parental abilities.

         Mr. Kelly recommended [Parents] do another round of
         SKILLS through ABC, [Mother] continue with individual
         counseling, and [Parents] begin couples’ counseling.

         Per Mr. Kelly’s recommendation, [CYS] referred [Parents] to
         ABC for SKILLS again on March 25, 2021. Jess Hundley,
         Parent Educator and Parent Reunification Specialist, worked
         with [Parents] in SKILLS from approximately April 2, 2021
         through July 6, 2021.

         SKILLS sessions occurred twice a week for a minimum of
         three (3) hours in duration. Mr. Hundley worked directly
         with both parents for a total of 152.25 hours during the 90-
         day SKILLS authorization period.

         [Parents] demonstrated dedication to the SKILLS program
         and communicated with their parent educator; both made
         individual progress in their lives such as obtaining stable
         housing and maintaining employment. However, [Parents]
         experienced limitations that prevented them from meeting
         their goals within the SKILLS program.

         [Parents] lacked understanding of safety concerns, how to
         maintain existing routine, and how to problem solve the
         number of issues that present daily with a toddler; Mr.
         Hundley consequently did not recommend reunification with
         [Child].

         At the conclusion of the SKILLS program, ABC
         recommended [Parents] return to Guided Visitation, as in
         home reunification services were not able to improve
         parental    strengths warranting   additional    SKILLS
         authorizations.

(Orphans’ Court Opinion, filed 12/14/21, at 1-6) (internal citations, footnotes

                                     -5-
J-S13025-22


and numbering omitted).

       On September 13, 2021, CYS filed the instant petition for involuntary

termination of parents’ parental rights to Child. The court held a termination

hearing on November 8, 2021. On December 14, 2021, the court granted

CYS’ petition and changed the goal to adoption.        On December 29, 2021,

Father timely filed notices of appeal and a contemporaneous concise

statement of errors complained of on appeal,1 pursuant to Pa.R.A.P.

1925(a)(2)(i).2

       Father raises the following issues for our review:

          Does the [c]ourt’s decision to terminate Father’s parental
          rights constitute an abuse of discretion when Father has a
          strong bond with the child, has been consistent in visitation
          with the child, has cooperated with all required services and
          requests, and when Father has shown his ability to learn
          parenting skills but is unable to learn parenting skills at the
          arbitrary pace and timeline set by the statute?

          Is termination of Father’s parental rights in the child’s best
          interest?

          Is the change of the goal to adoption appropriate when there
          are other options that would provide permanency for the
          child but would be less permanent than adoption, allowing
          for future reunification?

(Father’s Brief at 11).



____________________________________________


1 Father filed separate notices of appeal at the underlying dependency and
termination dockets, which this Court consolidate sua sponte.

2 Mother filed a separate notice of appeal challenging only the termination
order, docketed at 56 MDA 2022.

                                           -6-
J-S13025-22


      In his first two issues combined, Father argues that termination was

improper under 23 Pa.C.S. § 2511(a)(2), (5), (8) and (b).                  Father

acknowledges that his disabilities limit his ability to learn parenting skills but

avers that he has demonstrated he is capable of learning the skills required to

take care of Child. Father asserts that he requires more time and services

than the average parent to develop adequate parenting skills, and that it is

unfair to penalize him for not making changes within the “arbitrary timelines”

set by the statute. Father maintains that Child would benefit from allowing

Father to further develop parenting skills, so that Father and Child can be

reunified.   Further, Father contends he has a strong bond with Child and

termination of his parental rights would be harmful to Child. Father concludes

that the court abused its discretion in finding that termination is appropriate,

and we should vacate the order terminating Father’s parental rights.          We

disagree.

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent evidence,
         and whether the trial court gave adequate consideration to
         the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

             Absent an abuse of discretion, an error of law, or
             insufficient evidentiary support for the trial court’s

                                      -7-
J-S13025-22


              decision, the decree must stand. … We must employ
              a broad, comprehensive review of the record in order
              to determine whether the trial court’s decision is
              supported by competent evidence.

           In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
           banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
           (internal citations omitted).

              Furthermore, we note that the trial court, as the finder
              of fact, is the sole determiner of the credibility of
              witnesses and all conflicts in testimony are to be
              resolved by the finder of fact. The burden of proof is
              on the party seeking termination to establish by clear
              and convincing evidence the existence of grounds for
              doing so.

           In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
           2002) (internal citations and quotation marks omitted). The
           standard of clear and convincing evidence means testimony
           that is so clear, direct, weighty, and convincing as to enable
           the trier of fact to come to a clear conviction, without
           hesitation, of the truth of the precise facts in issue. In re
           J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
           uphold a termination decision if any proper basis exists for
           the result reached. In re C.S., 761 A.2d 1197, 1201
           (Pa.Super. 2000) (en banc). If the court’s findings are
           supported by competent evidence, we must affirm the
           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191-92 (Pa.Super.
           2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).

      CYS filed a petition for the involuntary termination of Father’s parental

rights to Child on the following grounds:

           § 2511. Grounds for involuntary termination



                                       -8-
J-S13025-22


       (a) General Rule.―The rights of a parent in regard to a
       child may be terminated after a petition filed on any of the
       following grounds:

                               *    *    *

          (2) The repeated and continued incapacity, abuse,
          neglect or refusal of the parent has caused the child
          to be without essential parental care, control or
          subsistence necessary for his physical or mental well-
          being and the conditions and causes of the incapacity,
          abuse, neglect or refusal cannot or will not be
          remedied by the parent.

                               *    *    *

          (5) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency for a period of at least six months, the
          conditions which led to the removal or placement of
          the child continue to exist, the parent cannot or will
          not remedy those conditions within a reasonable
          period of time, the services or assistance reasonably
          available to the parent are not likely to remedy the
          conditions which led to the removal or placement of
          the child within a reasonable period of time and
          termination of the parental rights would best serve the
          needs and welfare of the child.

                               *    *    *

          (8) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency, 12 months or more have elapsed from
          the date of removal or placement, the conditions
          which led to the removal or placement of the child
          continue to exist and termination of parental rights
          would best serve the needs and welfare of the child.

                               *    *    *

       (b) Other considerations.―The court in terminating the
       rights of a parent shall give primary consideration to the
       developmental, physical and emotional needs and welfare

                                   -9-
J-S13025-22


          of the child. The rights of a parent shall not be terminated
          solely on the basis of environmental factors such as
          inadequate housing, furnishings, income, clothing and
          medical care if found to be beyond the control of the parent.
          With respect to any petition filed pursuant to subsection
          (a)(1), (6) or (8), the court shall not consider any efforts by
          the parent to remedy the conditions described therein which
          are first initiated subsequent to the giving of notice of the
          filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).          “Parental rights may be

involuntarily terminated where any one subsection of Section 2511(a) is

satisfied, along with consideration of the subsection 2511(b) provisions.” In

re Z.P., supra at 1117.

          Initially, the focus is on the conduct of the parent. The party
          seeking termination must prove by clear and convincing
          evidence that the parent’s conduct satisfies the statutory
          grounds for termination delineated in Section 2511(a). Only
          if the court determines that the parent’s conduct warrants
          termination of his… parental rights does the court engage in
          the second part of the analysis pursuant to Section 2511(b):
          determination of the needs and welfare of the child under
          the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

      The   grounds    for   termination   of   parental   rights    under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties. In re A.L.D.,

797 A.2d 326, 337 (Pa.Super. 2002). “Parents are required to make diligent

efforts   towards   the   reasonably    prompt    assumption    of    full   parental

responsibilities.” Id. at 340. Under Section 2511(a)(2), “the petitioner for


                                       - 10 -
J-S13025-22


involuntary termination must prove (1) repeated and continued incapacity,

abuse, neglect or refusal; (2) that such incapacity, abuse, neglect or refusal

caused the child to be without essential parental care, control or subsistence;

and (3) that the causes of the incapacity, abuse, neglect or refusal cannot or

will not be remedied.” In Interest of Lilley, 719 A.2d 327, 330 (Pa.Super.

1998).

      “Termination of parental rights under Section 2511(a)(5) requires that:

(1) the child has been removed from parental care for at least six months; (2)

the conditions which led to removal and placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Z.P., supra at 1118.

      Regarding the six-month period prior to filing the termination petition:

         [T]he trial court must consider the whole history of a given
         case and not mechanically apply the six-month statutory
         provision.     The court must examine the individual
         circumstances of each case and consider all explanations
         offered by the parent facing termination of his… parental
         rights, to determine if the evidence, in light of the totality of
         the circumstances, clearly warrants the involuntary
         termination.

In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

      “[T]o terminate parental rights under Section 2511(a)(8), the following

factors must be demonstrated: (1) [t]he child has been removed from

parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to exist;

                                      - 11 -
J-S13025-22


and (3) termination of parental rights would best serve the needs and welfare

of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa.Super.

2003).   “Section 2511(a)(8) sets a 12-month time frame for a parent to

remedy the conditions that led to the children’s removal by the court.” In re

A.R., 837 A.2d 560, 564 (Pa.Super. 2003). Once the 12-month period has

been established, the court must next determine whether the conditions that

led to the child’s removal continue to exist, despite the reasonable, good faith

efforts of CYS supplied over a realistic amount of time. Id. Termination under

Section 2511(a)(8) does not require the court to evaluate a parent’s current

willingness or ability to remedy the conditions that initially caused placement

or the availability or efficacy of CYS services. In re Adoption of T.B.B., 835

A.2d 387, 396 (Pa.Super. 2003); In re Adoption of M.E.P., supra.

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.      In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”

Id. Significantly:

         In this context, the court must take into account whether a
         bond exists between child and parent, and whether
         termination would destroy an existing, necessary and
         beneficial relationship.

         When conducting a bonding analysis, the court is not

                                     - 12 -
J-S13025-22


         required to use expert testimony. Social workers and
         caseworkers can offer evaluations as well. Additionally,
         Section 2511(b) does not require a formal bonding
         evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

      “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have his… rights terminated.” In re B.L.L., 787 A.2d

1007, 1013 (Pa.Super. 2001). “[A] parent’s basic constitutional right to the

custody and rearing of his… child is converted, upon the failure to fulfill his…

parental duties, to the child’s right to have proper parenting and fulfillment of

[the child’s] potential in a permanent, healthy, safe environment.” Id. at 856.

      Instantly, the Orphans’ Court found:

         Although [Parents] have been cooperative and compliant
         with [CYS] and generally have participated in their court-
         ordered services to the best of their ability, they have been
         unable to successfully demonstrate the ability to learn,
         retain and transfer safe parenting knowledge and skills,
         resulting in their inability to meet [Child]’s basic needs and
         assume a primary caregiving role.

         Despite maintaining safe, stable housing; consistency in
         income; visitation with [Child]; and participating in the
         parental fitness assessment; [Parents] have been unable to
         remedy their parenting deficiencies adequately to meet a
         standard of minimally adequate parenting and remain
         unable to safely and appropriately parent [Child].

(Orphans’ Court Opinion at 7-8).


                                     - 13 -
J-S13025-22


      The record supports the court’s findings.      Jess Hundley, a certified

expert in social work with respect to parenting education and individuals with

intellectual delays, expressed numerous concerns about Father’s ability to

parent independently without the support of social services. Specifically, Mr.

Hundley observed Father and Mother had difficulties recognizing safety

concerns and problem-solving when facing new issues.                Mr. Hudley

acknowledged that through training both parents were able to cultivate some

skills necessary for parenting.   Nevertheless, he opined that “by the time

[Father and Mother] really got to the meat of the issue, the child is in a

different stage of development.” (N.T. Hearing Transcript, 11/8/22, at 35).

      Additionally, Lindsay Gardner, a visitation coordinator who moderated

the guided visits between Child and [Parents], also expressed doubts about

Father’s parenting abilities.     Ms. Gardner testified that she was not

comfortable leaving Child unsupervised with Parents because she observed

safety concerns during visits, Parents had trouble enforcing appropriate

boundaries with Child, and neither parent typically initiated play with Child.

      Our review of the record demonstrates that Father consistently

struggled to adequately perform parental duties and recognize safety

concerns.   Although there is evidence that Father improved some of his

parenting skills after over 500 hours of parental training, this progress did not

elevate his skills to the level of minimally adequate parenting. Allowing Father

to independently parent Child would deprive her of adequate parental care.


                                     - 14 -
J-S13025-22


On this record, we do not find error in the court’s determination that Father is

unable to provide essential parental care to Child and cannot remedy the

conditions that caused Child’s placement. See In Interest of Lilley, supra.

Therefore, we agree with the court that termination was proper under Section

2511(a)(2). See In re A.L.D., supra.

      Further, Child had been removed from Father’s care for over three

years. During that time, CYS arranged for Father to undergo approximately

500 hours of parenting services. Although Father had reasonable assistance

from CYS to remedy the conditions that necessitated Child’s removal, he has

been unable to do so in a reasonable amount of time. Thus, we discern no

error in the court’s determination that termination was proper under Sections

2511(a)(5) and (a)(8). See In re B., N.M., supra; In re A.R., supra.

      Regarding Section 2511(b), the court acknowledged evidence of a bond

between Child and Parents.      Nevertheless, the court found the long-term

benefits to Child of being in a stable home where all her needs are met

outweighed the temporary emotional loss for Child.       The court found that

Father’s love and desire for a relationship with Child is greater than Child’s

love and desire for a relationship with Father. Child does not turn to Father

or Mother for comfort or nurturing, and instead views Father and Mother as

people with whom she can just play games and have fun.             While Child

reciprocates affection that Parents initiate, she seems to respond to Father

and Mother in the same way that she responds to caseworkers. By contrast,


                                     - 15 -
J-S13025-22


the record demonstrates that Child’s primary bond is with her foster parents.

      Moreover, the COVID-19 pandemic prevented Father and Mother from

visiting Child in-person. During this time, Parents and Child engaged in virtual

visits, and Child did not suffer any detriment due to the lack of in-person

contact with Parents. The record supports the court’s findings that termination

is in Child’s best interests under Section 2511(b). See In re Adoption of

C.D.R., 111 A.3d 1212 (Pa.Super. 2015) (affirming termination decision

where court acknowledged that Mother and Child were bonded, but reasoned

that termination would not be detrimental to Child and would serve Child’s

best interest and allow Child to find permanency with another family); In re

N.A.M., 33 A.3d 95 (Pa.Super. 2011) (explaining mere existence of emotional

bond does not preclude termination of parental rights). As the record supports

the court’s conclusions under Section 2511(a)(2), (5), (8) and (b), we see no

reason to disturb its decision to terminate Father’s parental rights. See In re

Z.P., supra.

      In his third issue, Father argues the court erred when it changed the

goal from reunification to adoption. Father claims there are other permanency

goals which would have given Child some permanency without precluding

future reunification, such as placement with a legal custodian or willing

relative. Father concludes there was insufficient evidence to support a goal

change to adoption, and this Court must vacate the order. We disagree.

      Here, our determination that the trial court properly terminated Father’s


                                     - 16 -
J-S13025-22


parental rights effectively renders moot Father’s challenge to the goal change

to adoption. See In re Adoption of A.H., 247 A.3d 439, 446 (Pa.Super.

2021), appeal denied, ___ Pa. ___, 258 A.3d 1144 (2021) (stating: “[T]he

effect of our decision to affirm the … termination decree necessarily renders

moot the dependency court’s decision to change Child’s goal to adoption”);

Interest of D.R.-W., 227 A.3d 905, 917 (Pa.Super. 2020) (finding challenge

to change in permanency goal from reunification to adoption is moot when

reviewing court finds termination of parental rights to be proper). Accordingly,

Father is not entitled to relief on any of his claims on appeal, and we affirm

the orders changing the goal to adoption and involuntarily terminating Father’s

parental rights to Child.

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2022




                                     - 17 -